Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed July 19, 2021 in reply to the Non-final Office Action mailed April 23, 2021. Claims 1 and 3 have been amended; claims 2, 4, and 6-9 have been canceled; and no claims have been newly added. Claims 5 and 10 have been withdrawn. Claims 1, 3, 4, 6, 8 and 9 are under examination. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
Neither Dick et al., Merck, or Pharma explicitly disclose that the tablet is “greater than four millimeters”, as now stipulated in newly amended claim 1. Therefore, the 35 USC 103 rejection presented in the Non-final Office Action mailed April 23, 2021 is hereby withdrawn. Upon further search and consideration, however, new prior art has been procured, and a new grounds of rejection has been formulated that addresses all pending claim limitations, including the newly added limitations, and is presented herein below as a new grounds of rejection, which is necessitated by the present amendment. 
Claim Objections
Claims 1 and 3 are objected to because of the following:
1. There should be a semicolon, or at least a comma, between “ingredient” and “wherein”, and a comma between “milligrams” and “and wherein”.
2. For claim 3, the number “3” designating the claim is crossed-out, but should not be.

4. In claim 3, the expression “also needle-shaped primary particles” appears to be missing “has” between “also” and “needle-shaped”.
5. In claim 3, there should be a comma between “particles” and “but wherein”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as now amended, is directed to a “tablet that is greater than four millimeters”. Applicant does not point to where support for such a limitation exists in the not a tablet 4 mm or a tablet less than 4 mm. There is simply no evidence to support this. 
Claim 1, as now amended, stipulates in a wherein clause that “the amount of… ivermectin is greater than zero but less than three milligrams”. Applicant does not point to where they find support for this specific new limitation in the original specification and claims. The original specification and claims appear to provide adequate support for the ranges “25 mg or less” and even “10 mg or less”, but do not expressly disclose or appear to otherwise provide adequate support for the specific narrow range “greater than zero but less than three milligrams”. 
This constitutes new matter.
Claim 3 depends from claim 1. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is directed to a tablet “that is greater than four millimeters”. However, the claim does not specifically specify what in fact is necessarily at least 4 millimeters. 
***At this time, the limitation is being interpreted as at least one dimension must be at least 4 mm (e.g. length, width, diameter).
Claim 3 is  indefinite for depending from an indefinite claim.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous (Tokopedia [online]; 2009-2021), in view of Anonymous (Wedgewood Pharmacy [online]; 2010), Anonymous (Merck [online]; 2007) and Anonymous (Pharma Excipients [online]; 2018; published August 16, 2018) 
Applicant Claims
Applicant’s elected subject matter is directed to a tablet greater than 4 mm comprising less than 3 mg milled crystalline ivermectin and at least one excipient; wherein the ivermectin is in the form of needle-shaped primary particles and the at least one excipient are blended and milled together such that the needle-shaped primary particles of the ivermectin are fractured so that their long dimension more closely approximates their short dimension. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Tokopedia discloses a tablet for administration to cats and dogs (i.e. pet animals) comprising 2 mg ivermectin (i.e. less than 3 mg ivermectin) and at least one excipient. 

Merck discloses tablets comprising ivermectin and at least one excipient, and further discloses that ivermectin is a non-hygroscopic crystalline powder (i.e. would be understood by one of ordinary skill in the art to have needle-shaped primary particles). 
Pharma discloses a process by which a crystalline active pharmaceutical agent in the form of needle-shaped primary particles is milled such that the needle-shaped primary particles are fractured so that e.g. their length more closely approximates their width; wherein the resulting crystalline active powder exhibits an improvement in both ease of handling and processability of the powder. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Tokopedia does not not explicitly disclose the tablet size (i.e. greater than 4 mm), and that the crystalline ivermectin particles are milled such that the needle-shaped primary particles of the ivermectin are fractured so that their long dimension more closely approximates their short dimension. These deficiencies are cured by the teachings of Wedgewood Pharmacy, Merck and Pharma. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Tokopedia, supra, to devise Applicant’s presently claimed tablet. 
Tokopedia discloses a tablet for administration to cats and dogs (i.e. pet animals) comprising 2 mg ivermectin and at least one excipient. Since Wedgewood Pharmacy discloses that tablets for administration to a pet animal are advantageously 6.25 mm in diameter, i.e. to be small enough to make administering the tablet to a pet much easier, perfect for the most-difficult to administer or bitter-tasting medications; since Merck discloses that ivermectin is a non-hygroscopic, crystalline powder; and since Pharma discloses that a crystalline active pharmaceutical agent in the form of needle-shaped primary particles can be milled, such that the needle-shaped primary particles are fractured so that e.g. their length more closely approximates their width, to significantly improve the ease of handling and processability of the crystalline powder; one of ordinary skill in the art would thus be motivated to manufacture a tablet containing 2 mg ivermectin for administration to a pet animal (e.g. cat or dog) by making the tablet 6.25 mm in diameter, and by milling the crystalline ivermectin and the at least one excipient together, such that the needle-shaped primary particles are fractured so that e.g. their length more closely approximates their width, with the reasonable expectation that the resulting tablet will be easier to manufacture and process, and will be easier to administer to the pet.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
.
Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.